


Exhibit 10.3

MAUI LAND & PINEAPPLE COMPANY, INC.

 

2006 EQUITY AND INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE

 

Maui Land & Pineapple Company, Inc., a Hawaii corporation (the “Company”),
pursuant to its 2006 Equity and Incentive Award Plan (the “Plan”), hereby grants
to the holder listed below (“Participant”), an option to purchase the number of
shares of the Company’s common stock, no par value (“Stock”), set forth below
(the “Option”).  This Option is subject to all of the terms and conditions set
forth herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice.

 

Participant:

John P. Durkin

 

 

Grant Date:

April 15, 2009

 

 

Exercise Price per Share:

$7.78

 

 

Total Number of Shares Subject to the Option:

20,000

 

 

Expiration Date:

April 15, 2019

 

Type of Option:

Non-Qualified Stock Option

 

 

Vesting Schedule:

Subject to the terms and conditions of the Plan, this Grant Notice and the Stock
Option Agreement, this Option shall vest and become exercisable as to:

 

 

 

(i)                               20% of the total number of shares of Stock
subject to the Option on April 15, 2010.,

(ii)                            20% of the total number of shares of Stock
subject to the Option on April 15, 2011,

(iii)                         20% of the total number of shares of Stock subject
to the Option on April 15, 2012,

(iv)                        20% of the total number of shares of Stock subject
to the Option on April 15, 2013, and

(v)                           20% of the total number of shares of Stock subject
to the Option on April 15, 2014.

 

 

In no event, however, shall this Option vest and become exercisable for any
additional shares of Stock following Participant’s Termination of Employment.

 

Notwithstanding the vesting schedule stated above, in the event of a
Change-In-Control as defined in Section 1.6 of the Plan, all Options shall
immediately vest.

 

Remainder of page intentionally left blank.

 

--------------------------------------------------------------------------------


 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice. 
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under or
relating to the Plan, this Grant Notice or the Stock Option Agreement.

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.:

PARTICIPANT:

 

 

 

By:

/S/ WARREN H. HARUKI

 

By:

/S/ JOHN P. DURKIN

Print Name:

Warren H. Haruki

 

Print Name:

John P. Durkin

Title:

Executive Chairman

 

 

 

Address:

P.O. Box 187

 

Address:

 

 

Kahului, Maui, Hawaii 96733

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

May 4, 2009

 

 

 

 

 

Attachments:

Stock Option Agreement (Exhibit A)

 

Form of Exercise Notice (Exhibit B)

 

Maui Land & Pineapple Company, Inc. 2006 Equity and Incentive Award Plan
(Exhibit C)

 

Maui Land & Pineapple Company, Inc. 2006 Equity and Incentive Award Plan
Prospectus (Exhibit D)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Maui Land & Pineapple
Company, Inc., a Hawaii corporation (the “Company”), has granted to Participant
an option under the Company’s 2006 Equity and Incentive Award Plan (the “Plan”)
to purchase the number of shares of the Company’s common stock, no par value
(“Stock”), indicated in the Grant Notice.

 

ARTICLE I

 

GENERAL

 

1.1                                 DEFINED TERMS.  WHEREVER THE FOLLOWING TERMS
ARE USED IN THIS AGREEMENT THEY SHALL HAVE THE MEANINGS SPECIFIED BELOW, UNLESS
THE CONTEXT CLEARLY INDICATES OTHERWISE.  CAPITALIZED TERMS NOT SPECIFICALLY
DEFINED HEREIN SHALL HAVE THE MEANINGS SPECIFIED IN THE GRANT NOTICE OR, IF NOT
DEFINED THEREIN, THE PLAN.

 

“Cause” shall mean (i) the commission of any act of fraud, embezzlement or
dishonesty by Participant that adversely affects the Company or any Subsidiary,
(ii) any unauthorized use or disclosure by Participant of confidential
information or trade secrets of the Company or any Subsidiary that adversely
affects the Company or any Subsidiary, (iii) any willful and continued failure
by Participant to substantially perform his or her duties with the Company or
any  Subsidiary (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Participant by the Board, which demand
specifically identifies the manner in which the Board believes that Participant
has not substantially performed such duties, or (iv) any willful and continued
failure by Participant to substantially follow and comply with the specific and
lawful directives of the Board, as reasonably determined by the Board (other
than any such failure resulting from Participant’s incapacity due to physical or
mental illness), after a written demand for substantial performance is delivered
to Participant by the Board, which demand specifically identifies the manner in
which the Board believes that Participant has not substantially performed such
directives.  The foregoing definition shall not in any way preclude or restrict
the right of the Company (or any Subsidiary) to discharge or dismiss Participant
or any other person in the service of the Company (or any Subsidiary) for any
other acts or omissions, but such other acts or omissions shall not be deemed,
for purposes of this Agreement, to constitute grounds for termination for Cause.

 

1.2                                 INCORPORATION OF TERMS OF PLAN.  THE OPTION
IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN WHICH ARE INCORPORATED HEREIN
BY REFERENCE.

 

ARTICLE II

 

GRANT OF OPTION

 

2.1                                 GRANT OF OPTION.  IN CONSIDERATION OF
PARTICIPANT’S PAST AND/OR CONTINUED EMPLOYMENT WITH OR SERVICE TO THE COMPANY OR
A PARENT OR SUBSIDIARY AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, EFFECTIVE
AS OF THE GRANT DATE SET FORTH IN THE GRANT NOTICE (THE “GRANT DATE”), THE
COMPANY IRREVOCABLY GRANTS TO PARTICIPANT THE OPTION TO PURCHASE ANY PART OR ALL
OF AN AGGREGATE OF THE NUMBER OF SHARES OF STOCK SET FORTH IN THE GRANT NOTICE,
UPON THE TERMS AND CONDITIONS SET FORTH IN THE PLAN AND THIS

 

--------------------------------------------------------------------------------


 

AGREEMENT.  UNLESS DESIGNATED AS A NON-QUALIFIED STOCK OPTION IN THE GRANT
NOTICE, THE OPTION SHALL BE AN INCENTIVE STOCK OPTION TO THE MAXIMUM EXTENT
PERMITTED BY LAW.

 

2.2                                 EXERCISE PRICE.  THE EXERCISE PRICE OF THE
SHARES OF STOCK SUBJECT TO THE OPTION SHALL BE AS SET FORTH IN THE GRANT NOTICE,
WITHOUT COMMISSION OR OTHER CHARGE; PROVIDED, HOWEVER, THAT THE EXERCISE PRICE
PER SHARE OF STOCK SUBJECT TO THE OPTION SHALL NOT BE LESS THAN 100% OF THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE GRANT DATE.  NOTWITHSTANDING THE
FOREGOING, IF THIS OPTION IS DESIGNATED AS AN INCENTIVE STOCK OPTION AND
PARTICIPANT OWNS (WITHIN THE MEANING OF SECTION 424(D) OF THE CODE) MORE THAN
10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR
ANY “SUBSIDIARY CORPORATION” OF THE COMPANY OR ANY “PARENT CORPORATION” OF THE
COMPANY (EACH WITHIN THE MEANING OF SECTION 424 OF THE CODE), THE EXERCISE PRICE
PER SHARE OF STOCK SUBJECT TO THE OPTION SHALL NOT BE LESS THAN 110% OF THE FAIR
MARKET VALUE OF A SHARE OF STOCK ON THE GRANT DATE.

 

2.3                                 CONSIDERATION TO THE COMPANY; NO EMPLOYMENT
RIGHTS.  IN CONSIDERATION OF THE GRANT OF THE OPTION BY THE COMPANY, PARTICIPANT
AGREES TO RENDER FAITHFUL AND EFFICIENT SERVICES TO THE COMPANY OR ANY PARENT OR
SUBSIDIARY.  NOTHING IN THE PLAN OR THIS AGREEMENT SHALL CONFER UPON PARTICIPANT
ANY RIGHT TO CONTINUE IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OR SHALL INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE
COMPANY AND ITS PARENTS AND SUBSIDIARIES, WHICH RIGHTS ARE HEREBY EXPRESSLY
RESERVED, TO DISCHARGE OR TERMINATE THE SERVICES OF PARTICIPANT AT ANY TIME FOR
ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN A WRITTEN AGREEMENT BETWEEN THE COMPANY, A PARENT OR A
SUBSIDIARY AND PARTICIPANT.

 

ARTICLE III

 

PERIOD OF EXERCISABILITY

 

3.1                                 COMMENCEMENT OF EXERCISABILITY.

 

(a)                                  Subject to Sections 3.2, 3.3, and 5.8, the
Option shall become vested and exercisable in such amounts and at such times as
are set forth in the Grant Notice.

 

(b)                                 No portion of the Option which has not
become vested and exercisable at the date of Participant’s Termination of
Employment, Termination of Directorship or Termination of Consultancy shall
thereafter become vested and exercisable, except as may be otherwise provided by
the Administrator or as set forth in a written agreement between the Company and
Participant.

 

3.2                                 DURATION OF EXERCISABILITY.  THE
INSTALLMENTS PROVIDED FOR IN THE VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE
ARE CUMULATIVE.  EACH SUCH INSTALLMENT WHICH BECOMES VESTED AND EXERCISABLE
PURSUANT TO THE VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE SHALL REMAIN
VESTED AND EXERCISABLE UNTIL IT BECOMES UNEXERCISABLE UNDER SECTION 3.3.

 

3.3                                 EXPIRATION OF OPTION.  THE OPTION MAY NOT BE
EXERCISED TO ANY EXTENT BY ANYONE AFTER THE FIRST TO OCCUR OF THE FOLLOWING
EVENTS:

 

(a)                                  The expiration of ten years from the Grant
Date;

 

(b)                                 If this Option is designated as an Incentive
Stock Option and Participant owned (within the meaning of Section 424(d) of the
Code), at the time the Option was granted, more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the expiration of five years
from the Grant Date;

 

A-2

--------------------------------------------------------------------------------


 

(c)                                  The expiration of six months following the
date of Participant’s Termination of Employment, Termination of Directorship or
Termination of Consultancy, unless such termination occurs by reason of
Participant’s death or Disability or Participant’s discharge for Cause;

 

(d)                                 The expiration of twelve months following
the date of Participant’s Termination of Employment, Termination of Directorship
or Termination of Consultancy by reason of Participant’s death or Disability; or

 

(e)                                  The date of Participant’s Termination of
Employment, Termination of Directorship or Termination of Consultancy by the
Company or any Parent or Subsidiary by reason of Participant’s discharge for
Cause.

 

Participant acknowledges that an Incentive Stock Option exercised more than
three months after Participant’s Termination of Employment, other than by reason
of death or Disability, will be taxed as a Non-Qualified Stock Option.

 

3.4                                 Special Tax Consequences.  Participant
acknowledges that, to the extent that the aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options, including the Option, are exercisable
for the first time by Participant in any calendar year exceeds $100,000, the
Option and such other options shall be Non-Qualified Stock Options to the extent
necessary to comply with the limitations imposed by Section 422(d) of the Code. 
Participant further acknowledges that the rule set forth in the preceding
sentence shall be applied by taking the Option and other “incentive stock
options” into account in the order in which they were granted, as determined
under Section 422(d) of the Code and the Treasury Regulations thereunder.

 

ARTICLE IV

 

EXERCISE OF OPTION

 

4.1                                 PERSON ELIGIBLE TO EXERCISE.  EXCEPT AS
PROVIDED IN SECTION 5.2, DURING THE LIFETIME OF PARTICIPANT, ONLY PARTICIPANT
MAY EXERCISE THE OPTION OR ANY PORTION THEREOF.  AFTER THE DEATH OF PARTICIPANT,
ANY EXERCISABLE PORTION OF THE OPTION MAY, PRIOR TO THE TIME WHEN THE OPTION
BECOMES UNEXERCISABLE UNDER SECTION 3.3, BE EXERCISED BY PARTICIPANT’S PERSONAL
REPRESENTATIVE OR BY ANY PERSON EMPOWERED TO DO SO UNDER THE DECEASED
PARTICIPANT’S WILL OR UNDER THE THEN APPLICABLE LAWS OF DESCENT AND
DISTRIBUTION.

 

4.2                                 PARTIAL EXERCISE.  ANY EXERCISABLE PORTION
OF THE OPTION OR THE ENTIRE OPTION, IF THEN WHOLLY EXERCISABLE, MAY BE EXERCISED
IN WHOLE OR IN PART AT ANY TIME PRIOR TO THE TIME WHEN THE OPTION OR PORTION
THEREOF BECOMES UNEXERCISABLE UNDER SECTION 3.3.

 

4.3                                 MANNER OF EXERCISE.  THE OPTION, OR ANY
EXERCISABLE PORTION THEREOF, MAY BE EXERCISED SOLELY BY DELIVERY TO THE
SECRETARY OF THE COMPANY OR THE SECRETARY’S OFFICE OF ALL OF THE FOLLOWING PRIOR
TO THE TIME WHEN THE OPTION OR SUCH PORTION THEREOF BECOMES UNEXERCISABLE UNDER
SECTION 3.3:

 

(a)                                  An Exercise Notice in writing signed by
Participant or any other person then entitled to exercise the Option or portion
thereof, stating that the Option or portion thereof is thereby exercised, such
notice complying with all applicable rules established by the Administrator. 
Such notice shall be substantially in the form attached as Exhibit B to the
Grant Notice (or such other form as is prescribed by the Administrator);

 

A-3

--------------------------------------------------------------------------------


 

(b)                                 The receipt by the Company of full payment
for the shares with respect to which the Option or portion thereof is exercised,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4;

 

(c)                                  A bona fide written representation and
agreement, in such form as is prescribed by the Administrator, signed by
Participant or the other person then entitled to exercise such Option or portion
thereof, stating that the shares of Stock are being acquired for Participant’s
own account, for investment and without any present intention of distributing or
reselling said shares or any of them except as may be permitted under the
Securities Act and then applicable rules and regulations thereunder and any
other applicable law, and that Participant or other person then entitled to
exercise such Option or portion thereof will indemnify the Company against and
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale or distribution of the shares by such person is
contrary to the representation and agreement referred to above.  The
Administrator may, in its absolute discretion, take whatever additional actions
it deems appropriate to ensure the observance and performance of such
representation and agreement and to effect compliance with the Securities Act
and any other federal or state securities laws or regulations and any other
applicable law.  Without limiting the generality of the foregoing, the
Administrator may require an opinion of counsel acceptable to it to the effect
that any subsequent transfer of shares acquired on an Option exercise does not
violate the Securities Act, and may issue stop-transfer orders covering such
shares.  Share certificates evidencing Stock issued on exercise of the Option
shall bear an appropriate legend referring to the provisions of this subsection
(c) and the agreements herein.  The written representation and agreement
referred to in the first sentence of this subsection (c) shall, however, not be
required if the shares to be issued pursuant to such exercise have been
registered under the Securities Act, and such registration is then effective in
respect of such shares; and

 

(d)                                 In the event the Option or portion thereof
shall be exercised pursuant to Section 4.1 by any person or persons other than
Participant, appropriate proof of the right of such person or persons to
exercise the Option.

 

4.4                                 METHOD OF PAYMENT.  PAYMENT OF THE EXERCISE
PRICE SHALL BE BY ANY OF THE FOLLOWING, OR A COMBINATION THEREOF, AT THE
ELECTION OF THE PARTICIPANT:

 

(a)                                  cash;

 

(b)                                 check;

 

(c)                                  to the extent permitted under applicable
laws, delivery of a notice that the Participant has placed a market sell order
with a broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

 

(d)                                 with the consent of the Administrator,
through the delivery of shares of Stock which have been owned by the Participant
for at least six (6) months, duly endorsed for transfer to the Company with a
Fair Market Value on the date of exercise equal to the aggregate exercise price
of the Option or exercised portion thereof; or

 

(e)                                  any combination of the consideration
provided in the foregoing.

 

4.5                                 CONDITIONS TO ISSUANCE OF STOCK
CERTIFICATES.  THE SHARES OF STOCK DELIVERABLE UPON THE EXERCISE OF THE OPTION,
OR ANY PORTION THEREOF, MAY BE EITHER PREVIOUSLY AUTHORIZED BUT UNISSUED SHARES
OR

 

A-4

--------------------------------------------------------------------------------

 

ISSUED SHARES WHICH HAVE THEN BEEN REACQUIRED BY THE COMPANY.  SUCH SHARES SHALL
BE FULLY PAID AND NONASSESSABLE.  THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR
DELIVER ANY SHARES OF STOCK PURCHASED UPON THE EXERCISE OF THE OPTION OR PORTION
THEREOF PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:

 

(a)                                  The admission of such shares to listing on
all stock exchanges on which such Stock is then listed;

 

(b)                                 The completion of any registration or other
qualification of such shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;

 

(c)                                  The obtaining of any approval or other
clearance from any state or federal governmental agency which the Administrator
shall, in its absolute discretion, determine to be necessary or advisable;

 

(d)                                 The receipt by the Company of full payment
for such shares, including payment of any applicable withholding tax, which may
be in one or more of the forms of consideration permitted under Section 4.4; and

 

(e)                                  The lapse of such reasonable period of time
following the exercise of the Option as the Administrator may from time to time
establish for reasons of administrative convenience.

 

4.6                                 RIGHTS AS STOCKHOLDER.  THE HOLDER OF THE
OPTION SHALL NOT BE, NOR HAVE ANY OF THE RIGHTS OR PRIVILEGES OF, A STOCKHOLDER
OF THE COMPANY IN RESPECT OF ANY SHARES PURCHASABLE UPON THE EXERCISE OF ANY
PART OF THE OPTION UNLESS AND UNTIL SUCH SHARES SHALL HAVE BEEN ISSUED BY THE
COMPANY TO SUCH HOLDER (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF
THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY).  NO
ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE
IS PRIOR TO THE DATE THE SHARES ARE ISSUED, EXCEPT AS PROVIDED IN SECTION 11.3
OF THE PLAN.

 

ARTICLE V

OTHER PROVISIONS

 

5.1                                 ADMINISTRATION.  THE ADMINISTRATOR SHALL
HAVE THE POWER TO INTERPRET THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH
RULES FOR THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE
CONSISTENT THEREWITH AND TO INTERPRET, AMEND OR REVOKE ANY SUCH RULES.  ALL
ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY THE
ADMINISTRATOR IN GOOD FAITH SHALL BE BINDING, CONCLUSIVE AND FINAL UPON
PARTICIPANT, THE COMPANY AND ALL OTHER INTERESTED PERSONS.  NO MEMBER OF THE
ADMINISTRATOR SHALL BE PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR
INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN, THIS AGREEMENT OR
THE OPTION.  IN ITS ABSOLUTE DISCRETION, THE BOARD MAY AT ANY TIME AND FROM TIME
TO TIME EXERCISE ANY AND ALL RIGHTS AND DUTIES OF THE ADMINISTRATOR UNDER THE
PLAN AND THIS AGREEMENT.

 

5.2                                 OPTION NOT TRANSFERABLE.

 

(a)                                  Subject to Section 5.2(b), the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution.  Neither the Option nor any interest or
right therein shall be liable for the debts, contracts or engagements of
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by

 

A-5

--------------------------------------------------------------------------------


 

operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence.

 

(b)                                 Notwithstanding any other provision in this
Agreement, with the consent of the Administrator and to the extent the Option is
not intended to qualify as an Incentive Stock Option, the Option may be
transferred to one or more Permitted Transferees, subject to the terms and
conditions set forth in Section 11.1(b) of the Plan.

 

(c)                                  Unless transferred to a Permitted
Transferee in accordance with Section 5.2(b), during the lifetime of
Participant, only Participant may exercise the Option or any portion thereof. 
Subject to such conditions and procedures as the Administrator may require, a
Permitted Transferee may exercise the Option or any portion thereof during
Participant’s lifetime.  After the death of Participant, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.

 

5.3                                 RESTRICTIVE LEGENDS AND STOP-TRANSFER
ORDERS.

 

(a)                                  The share certificate or certificates
evidencing the shares of Stock purchased hereunder shall be endorsed with any
legends that may be required by state or federal securities laws.

 

(b)                                 Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

(c)                                  The Company shall not be required: (i) to
transfer on its books any shares of Stock that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement, or (ii) to
treat as owner of such shares of Stock or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares shall have
been so transferred.

 

5.4                                 SHARES TO BE RESERVED.  THE COMPANY SHALL AT
ALL TIMES DURING THE TERM OF THE OPTION RESERVE AND KEEP AVAILABLE SUCH NUMBER
OF SHARES OF STOCK AS WILL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF THIS
AGREEMENT.

 

5.5                                 NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE
OF THE SECRETARY OF THE COMPANY AT THE ADDRESS GIVEN BENEATH THE SIGNATURE OF
THE COMPANY’S AUTHORIZED OFFICER ON THE GRANT NOTICE, AND ANY NOTICE TO BE GIVEN
TO PARTICIPANT SHALL BE ADDRESSED TO PARTICIPANT AT THE ADDRESS GIVEN BENEATH
PARTICIPANT’S SIGNATURE ON THE GRANT NOTICE.  BY A NOTICE GIVEN PURSUANT TO THIS
SECTION 5.5, EITHER PARTY MAY THEREAFTER DESIGNATE A DIFFERENT ADDRESS FOR
NOTICES TO BE GIVEN TO THAT PARTY.  ANY NOTICE WHICH IS REQUIRED TO BE GIVEN TO
PARTICIPANT SHALL, IF PARTICIPANT IS THEN DECEASED, BE GIVEN TO THE PERSON
ENTITLED TO EXERCISE HIS OR HER OPTION PURSUANT TO SECTION 4.1 BY WRITTEN NOTICE
UNDER THIS SECTION 5.5.  ANY NOTICE SHALL BE DEEMED DULY GIVEN WHEN SENT VIA
EMAIL OR WHEN SENT BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED) AND DEPOSITED
(WITH POSTAGE PREPAID) IN A POST OFFICE OR BRANCH POST OFFICE REGULARLY
MAINTAINED BY THE UNITED STATES POSTAL SERVICE.

 

5.6                                 TITLES.  TITLES ARE PROVIDED HEREIN FOR
CONVENIENCE ONLY AND ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR
CONSTRUCTION OF THIS AGREEMENT.

 

A-6

--------------------------------------------------------------------------------


 

5.7                                 GOVERNING LAW; SEVERABILITY.  THIS AGREEMENT
SHALL BE ADMINISTERED, INTERPRETED AND ENFORCED UNDER THE LAWS OF THE STATE OF
HAWAII, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.  SHOULD ANY
PROVISION OF THIS AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR
UNENFORCEABLE, THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND
SHALL REMAIN ENFORCEABLE.

 

5.8                                 CONFORMITY TO SECURITIES LAWS.  PARTICIPANT
ACKNOWLEDGES THAT THE PLAN IS INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH
ALL PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND ANY AND ALL
REGULATIONS AND RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION
THEREUNDER, AND STATE SECURITIES LAWS AND REGULATIONS.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE PLAN SHALL BE ADMINISTERED, AND THE OPTION IS
GRANTED AND MAY BE EXERCISED, ONLY IN SUCH A MANNER AS TO CONFORM TO SUCH LAWS,
RULES AND REGULATIONS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND
THIS AGREEMENT SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO
SUCH LAWS, RULES AND REGULATIONS.

 

5.9                                 AMENDMENTS.  THIS AGREEMENT MAY NOT BE
MODIFIED, AMENDED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY
PARTICIPANT OR SUCH OTHER PERSON AS MAY BE PERMITTED TO EXERCISE THE OPTION
PURSUANT TO SECTION 4.1 AND BY A DULY AUTHORIZED REPRESENTATIVE OF THE COMPANY.

 

5.10                           SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN
ANY OF ITS RIGHTS UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE
COMPANY.  SUBJECT TO THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH IN
SECTION 5.2, THIS AGREEMENT SHALL BE BINDING UPON PARTICIPANT AND HIS OR HER
HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.

 

5.13                           Notification of Disposition.  If this Option is
designated as an Incentive Stock Option, Participant shall give prompt notice to
the Company of any disposition or other transfer of any shares of Stock acquired
under this Agreement if such disposition or transfer is made (a) within two
years from the Grant Date with respect to such shares or (b) within one year
after the transfer of such shares to him.  Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by Participant in
such disposition or other transfer.

 

5.14                           LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR THIS AGREEMENT, IF
PARTICIPANT IS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, THE PLAN, THE OPTION
AND THIS AGREEMENT SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN
ANY APPLICABLE EXEMPTIVE RULE UNDER SECTION 16 OF THE EXCHANGE ACT (INCLUDING
ANY AMENDMENT TO RULE 16B-3 OF THE EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE
APPLICATION OF SUCH EXEMPTIVE RULE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THIS AGREEMENT SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO
SUCH APPLICABLE EXEMPTIVE RULE.

 

5.15                           ENTIRE AGREEMENT.  THE PLAN AND THIS AGREEMENT
(INCLUDING ALL EXHIBITS HERETO) CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES
AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE
COMPANY AND PARTICIPANT WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO STOCK OPTION GRANT NOTICE

 

FORM OF EXERCISE NOTICE

 

Effective as of today,                                        , 20      , the
undersigned (“Participant”) hereby elects to exercise Participant’s option to
purchase the number of shares of common stock specified below (the “Shares”) of
Maui Land & Pineapple Company, Inc., a Hawaii corporation (the “Company”), under
and pursuant to the Maui Land & Pineapple Company, Inc. 2006 Equity and
Incentive Award Plan (the “Plan”), the Stock Option Grant Notice dated as of
           , 20       and the Stock Option Agreement attached thereto (the
“Option Agreement”).  Capitalized terms used herein without definition shall
have the meanings given in the Plan and, if not defined in the Plan, the Option
Agreement.

 

Grant Date:

 

 

 

 

 

Number of Shares as to which Option is Exercised:

 

 

 

 

 

Exercise Price per Share:

 

$

 

 

 

 

Total Exercise Price:

 

$

 

 

 

 

Certificate to be issued in name of:

 

 

 

 

 

Payment delivered herewith:

 

$

 

(Representing the full exercise price for

 

 

the Shares, as well as any applicable withholding tax)

 

 

Form of Payment:

 

 

 

 

(Please specify)

 

 

 

Type of Option:

 

o  Incentive Stock Option    o  Non-Qualified Stock Option

 

Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement.  Participant agrees to abide by and be bound by
their terms and conditions.  Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares.  Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.  The Plan and Option Agreement are incorporated herein by
reference.  This Exercise Notice, the Plan and the Option Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

 

ACCEPTED BY:
MAUI LAND & PINEAPPLE COMPANY, INC.

 

SUBMITTED BY:

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO STOCK OPTION GRANT NOTICE

 

MAUI LAND & PINEAPPLE COMPANY, INC.
2006 EQUITY AND INCENTIVE AWARD PLAN

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO STOCK OPTION GRANT NOTICE

 

MAUI LAND & PINEAPPLE COMPANY, INC.
2006 EQUITY AND INCENTIVE AWARD PLAN PROSPECTUS

 

--------------------------------------------------------------------------------
